 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 1 of 25



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
Taimur Alamgir (TA 9007)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAVIER ESTRADA, ARMANDO GARCIA,
LUCERO AYALA VILLAR, LUISANGELA DUARTE,
and ULICES FAUSTO RAMALES,
on behalf of themselves, FLSA Collective Plaintiffs
and the Class,
                                                    Case No.: 17 CV 9890
       Plaintiffs,
                                                    SECOND AMENDED
                                                    CLASS AND COLLECTIVE
                                                    ACTION COMPLAINT
               v.
                                                    Jury Trial Demanded

KINGSBRIDGE MARKETPLACE CORP.
d/b/a FOODTOWN,
VERNON MARKETPLACE, INC.
d/b/a FOODTOWN,
and ESMAIL MOBARAK,

       Defendants.


       Plaintiffs, JAVIER ESTRADA, ARMANDO GARCIA, LUCERO AYALA

VILLAR, LUISANGELA DUARTE and ULICES FAUSTO RAMALES (“Plaintiffs”), on

behalf of themselves and others similarly situated, by and through their undersigned

attorneys, hereby file this Second Amended Class and Collective Action Complaint

against Defendants, KINGSBRIDGE MARKETPLACE CORP. d/b/a FOODTOWN,




                                             1
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 2 of 25



VERNON MARKETPLACE, INC. d/b/a FOODTOWN (the "Corporate Defendants"),

ESMAIL MOBARAK, (the "Individual Defendant") (collectively, “Defendants”), and

state as follows:

                                   INTRODUCTION

       1. Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§201 et. seq. (“FLSA”), that they and others similarly situated are entitled to

recover from Defendants: (1) unpaid regular and overtime wages due to time shaving, (2)

liquidated damages and (3) attorneys’ fees and costs. Plaintiff GARCIA further alleges,

pursuant to the FLSA, that he is entitled to damages based on Defendants’ unlawful

retaliation against him.

       2. Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”),

that they and others similarly situated are entitled to recover from Defendants: (1) unpaid

regular and overtime wages due to time shaving, (2) unpaid spread of hours premium,

(3) liquidated damages, (4) statutory penalties and (5) attorneys’ fees and costs. Plaintiff

GARCIA further alleges, pursuant to the NYLL, that he is entitled to damages based on

Defendants’ unlawful retaliation against him.

                            JURISDICTION AND VENUE

       3. This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§216(b), 28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.

       4. Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                        PARTIES

       5. Plaintiff, JAVIER ESTRADA, is a resident of Westchester County, New York.




                                             2
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 3 of 25



        6. Plaintiff, ARMANDO GARCIA, is a resident of Bronx County, New York.

        7. Plaintiff, LUCERO AYALA VILLAR (a/k/a Lucero Ayala), is a resident of

Westchester County, New York.

        8. Plaintiff, LUISANGELA DUARTE, is a resident of New York County, New

York.

        9. Plaintiff, ULICES FAUSTO RAMALES (a/k/a Ulices Ramales), is a resident

of Bronx County, New York.

        10. Corporate Defendants:

        (a) Defendant, KINGSBRIDGE MARKETPLACE CORP. d/b/a FOODTOWN is

a domestic business corporation organized under the laws of the State of New York with

a principal place of business and an address for service of process located at 5555

Broadway, Bronx, NY, 10463. Defendant, KINGSBRIDGE MARKETPLACE CORP.

owns and operates “Foodtown” supermarket, which is located at 5555 Broadway, Bronx,

NY 10463 (the “Riverdale Supermarket”).

        (b) Defendant, VERNON MARKETPLACE, INC. d/b/a FOODTOWN is a

domestic business corporation organized under the laws of the State of New York with a

principal place of business and an address for service of process located at 31 E Prospect

Avenue, Mt Vernon, NY, 10550. Defendant, VERNON MARKETPLACE, INC. owns

and operates “Foodtown” supermarket, which is located at 31 E. Prospect Avenue, Mt

Vernon, NY, 10550 (the “Mt. Vernon Supermarket”).

        11. Upon information and belief, the individual Defendant, ESMAIL

MOBARAK, is the Owner and Chief Executive Officer of both KINGSBRIDGE

MARKETPLACE          CORP.     and   VERNON       MARKETPLACE,          INC.    ESMAIL




                                            3
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 4 of 25



MOBARAK exercises operational control as it relates to all employees including

Plaintiff, FLSA Collective Plaintiffs and the Class. ESMAIL MOBARAK exercises the

power to (and also delegates to managers and supervisors the power to) fire and hire

employees, supervise and control employee work schedules and conditions of

employment, and determine the rate and method of compensation of employees including

those of Plaintiff, FLSA Collective Plaintiffs and the Class.

       12. Upon information and belief, the Corporate Defendants KINGSBRIDGE

MARKETPLACE CORP. and VERNON MARKETPLACE, INC., both of which do

business as “Foodtown” (referred to hereinafter as the “Supermarkets”), operate as a

“single integrated enterprise,” under the control of Individual Defendant ESMAIL

MOBARAK.

       (a) Defendant ESMAIL MOBARAK operates the Supermarkets with a common

wage and hour policy.

       (b) The Foodtown Supermarkets maintain centralized payroll operations, labor

relations, and human resources.

       (c) Goods and supplies were freely interchangeable and transferred amongst the

Supermarkets. Further, both supermarkets restock goods from a single warehouse which

employees of both supermarkets are frequently required to visit for the purpose of

picking up goods and supplies to replenish stocks at both locations.

       (d) Employees were frequently required by management to interchange between

the Supermarket locations by managerial employees on an as needed basis.

       (e) The Supermarkets maintain a single website, www.myfoodtown.com, on

which both the Riverdale and Mt. Vernon Supermarket locations are featured.




                                             4
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 5 of 25



        13. At all relevant times, each of the Corporate Defendants were and continue to

be an “enterprise engaged in commerce” within the meaning of the FLSA.

        14. At all relevant times, the work performed by Plaintiffs was directly essential

to the business operated by Defendants.

                  FLSA COLLECTIVE ACTION ALLEGATIONS

        15. Plaintiffs bring claims for relief as a collective action pursuant to FLSA

Section 16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt persons employed by

Defendants on or after the date that is six years before the filing of the original Complaint

(“FLSA Collective Plaintiffs”).

       16. At all relevant times, Plaintiffs and the other FLSA Collective Plaintiffs are

and have been similarly situated, have had substantially similar job requirements and pay

provisions, and are and have been subjected to Defendants’ decisions, policies, plans,

programs, practices, procedures, protocols, routines, and rules, all culminating in a willful

failure and refusal to pay them the proper wages due to time shaving. The claims of

Plaintiffs stated herein are essentially the same as those of the other FLSA Collective

Plaintiffs.

       17. The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to

this action, their names and addresses are readily available from the Defendants. Notice

can be provided to the FLSA Collective Plaintiffs via first class mail to the last address

known to Defendants.




                                             5
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 6 of 25



                  RULE 23 CLASS ALLEGATIONS – NEW YORK

       18. Plaintiffs bring claims for relief pursuant to the Federal Rules of Civil

Procedure (“F.R.C.P.”) Rule 23, on behalf of all non-exempt persons employed by

Defendants at each of their business locations on or after the date that is six years before

the filing of the original Complaint in this case as defined herein (the “Class Period”).

       19. All said persons, including Plaintiffs, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members

are determinable from the records of Defendants. The hours assigned and worked, the

position held, and rates of pay for each Class member are also determinable from

Defendants’ records. For purposes of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided

by means permissible under F.R.C.P. 23.

       20. The proposed Class is numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown, the facts on which the

calculation of that number are presently within the sole control of Defendants, there is no

doubt that there are more than forty (40) members of the Class.

       21. Plaintiffs’ claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought

by each member of the Class in separate actions. All the Class members were subject to

the same corporate practices of Defendants, as alleged herein, of (i) failing to pay “spread

of hours” premium; (ii) failing to pay the proper wages due to a policy of requiring

uncompensated off the clock work; (iii) failing to provide proper wage and hour notice to




                                              6
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 7 of 25



Class members, at date of hiring and annually, per requirements of the New York Labor

Law; and (iv) failing to provide wage statements per requirement of the New York Labor

Law. Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as

to each Class member. Plaintiffs and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

       22. Plaintiffs are able to fairly and adequately protect the interests of the Class

and have no interests antagonistic to the Class. Plaintiffs are represented by attorneys

who are experienced and competent in both class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       23. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour

litigation where individual class members lack the financial resources to vigorously

prosecute a lawsuit against corporate defendants. Class action treatment will permit a

large number of similarly situated persons to prosecute common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and

expense that numerous individual actions engender. Because of losses, injuries and

damages suffered by each of the individual Class members are small in the sense

pertinent to a class action analysis, the expenses and burden of individual litigation would

make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by

addressing the matter as a class action. The adjudication of individual litigation claims

would result in a great expenditure of Court and public resources; however, treating the




                                             7
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 8 of 25



claims as a class action would result in a significant saving of these costs. The

prosecution of separate actions by individual members of the Class would create a risk of

inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendant and resulting in the

impairment of class members’ rights and the disposition of their interests through actions

to which they were not parties. The issues in this action can be decided by means of

common, class-wide proof. In addition, if appropriate, the Court can, and is empowered

to, fashion methods to efficiently manage this action as a class action.

       24. Defendants and other employers throughout the state violate the New York

Labor Law. Current employees are often afraid to assert their rights out of fear of direct

or indirect retaliation. Former employees are fearful of bringing claims because doing so

can harm their employment, future employment, and future efforts to secure employment.

Class actions provide class members who are not named in the Complaint a degree of

anonymity, which allows for the vindication of their rights while eliminating or reducing

these risks.

       25. There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiffs and the Class within the

                   meaning of the New York law;

               b) What are and were the policies, practices, programs, procedures,

                   protocols and plans of Defendants regarding the types of work and

                   labor for which Defendants did not pay the Class members properly;




                                             8
 Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 9 of 25



             c) At what common rate, or rates subject to common methods of

                 calculation, was and are Defendants required to pay the Class

                 members for their work;

             d) Whether Defendants failed to pay Plaintiffs and Class members for all

                 hours worked due to time shaving;

             e) Whether Defendants provided proper wage statements informing

                 employees of information required to be provided on wage statements

                 under the New York Labor Law;

             f) Whether Defendants provided proper wage and hour notices to

                 employees, including legally required information such as, inter alia,

                 rate of compensation, trade name of employer at the beginning of

                 employment and as required thereafter pursuant to the the New York

                 Labor Law; and

             g) Whether Defendants paid Plaintiffs and the Class members the New

                 York State “spread of hours” premium when their workdays exceeded

                 ten (10) hours.

                                   STATEMENT OF FACTS

Plaintiff JAVIER ESTRADA

      26. From in or about May 2010 until on or about July 1, 2017, Plaintiff

ESTRADA was employed by Defendants as a stocking clerk at Defendants’ "Foodtown"

supermarket located at 5555 Broadway, Bronx, NY 10463.

      27. Throughout Plaintiff ESTRADA’s employment with Defendants, he regularly

worked over 40 hours per week. Specifically, Plaintiff ESTRADA regularly worked for




                                           9
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 10 of 25



approximately 12 hours a day on Mondays, Wednesdays, Fridays and Saturdays, and

approximately 10 hours a day on Tuesdays and Thursdays, for a total of approximately

68 hours per workweek.

       28. At all relevant times between 2011 and January 2017, Plaintiff ESTRADA’s

regular rate of pay was the prevailing New York State minimum wage. Then, from

January 2017 until his termination in July 2017, Plaintiff ESTRADA’s rate of pay for

regular hours was $12.50 per hour. At all relevant times, Plaintiff ESTRADA’s overtime

rate of pay was 1.5 times his regular rate of pay.

       29. Throughout Plaintiff ESTRADA’s employment period, Defendants required

him not to clock in until he worked for approximately 1-2 hours, and continue working

for approximately 1-2 hours after he clocked out. Defendants refused to compensate

Plaintiff ESTRADA for this daily mandatory off the clock working time, resulting in

approximately 6-12 unpaid regular and overtime hours per week. Likewise, FLSA

Collective Plaintiffs and Class Members were frequently required to work without

compensation before clocking in and after clocking out, resulting in unpaid regular and

overtime compensation.

       30. Throughout Plaintiff ESTRADA’s employment, he was frequently required to

work shifts exceeding 10 hours in duration. However, Defendants failed to pay him

spread-of-hours premium for approximately 1-2 days per week that his shift exceeded 10

hours in duration. Likewise, Defendants failed to pay Class Members spread of hours

premium for at least1 day per week on which their shifts exceeded 10 hours in duration,

in violation of the NYLL.




                                             10
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 11 of 25



       31. Plaintiff ESTRADA was never provided proper wage and hour notices during

his period of employment. The wage and hour notices provided to him were not

compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff ESTRADA earned. The rates included on the wage

and hour notices were higher than the actual hourly rates earned due to Defendants’

failure to pay Plaintiff ESTRADA for all regular and overtime working hours. Likewise,

the wage and hour notices given to Class Members did not comply with the New York

Labor Law as they incorrectly stated the regular and overtime rates of pay earned by

Class Members.

       32. Plaintiff ESTRADA was never provided proper wage statements during his

period of employment. To the extent that wage statements were provided, they were not

compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff ESTRADA earned and the hours that Plaintiff

ESTRADA worked. The rates specified on the wage statements were higher than the

actual hourly rates earned, and the hours worked lower than the hours actually worked,

due to Defendants’ failure to pay Plaintiff ESTRADA for all regular and overtime

working hours. Likewise, the wage statements given to Class Members did not comply

with the New York Labor Law as they incorrectly stated the regular and overtime rates of

pay earned and hours worked by Class Members.

Plaintiff ARMANDO GARCIA

      33. From in or about June 2010 until on or about July 9, 2018, Plaintiff GARCIA

was employed by Defendants as a deli manager at Defendants’ "Foodtown" supermarket

located at 31 E Prospect Avenue, Mt. Vernon, NY 10550.




                                          11
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 12 of 25



       34. Throughout Plaintiff GARCIA’s employment with Defendants, he regularly

worked over 40 hours per week. Specifically, Plaintiff GARCIA regularly worked for 12

hours a day, 6 days per week, for a total of approximately 72 hours per workweek.

       35. Plaintiff GARCIA’s regular rate of pay in 2011 was $7.25 per hour. Between

2011 and January 2018, Plaintiff GARCIA’s regular rate of pay was increased by

approximately 50 cents per hour on a biannual or annual basis. Pursuant to these

increases, Plaintiff GARCIA’s final regular rate of pay (from January 2018 until his

termination in July 2018) was $14.85 per hour. At all relevant times, Plaintiff GARCIA’s

overtime rate of pay was 1.5 times his regular rate of pay.

       36. Throughout Plaintiff GARCIA’s employment period, Defendants required

him not to clock in until he worked for approximately 1-2 hours, and then to continue

working for approximately 1-2 hours after he was made to clocked out. Defendants

refused to compensate Plaintiff GARCIA for this daily mandatory off the clock working

time, resulting in approximately 6-12 unpaid regular and overtime hours per week.

Likewise, FLSA Collective Plaintiffs and Class Members were frequently required to

work without compensation before clocking in and after clocking out, resulting in unpaid

regular and overtime compensation.

       37. Throughout Plaintiff GARCIA’s employment, he was frequently required to

work shifts exceeding 10 hours in duration. However, Defendants failed to pay him

spread-of-hours premium for all days on which his shift exceeded 10 hours in duration, in

violation of the NYLL. Likewise, Defendants failed to pay Class Members spread of

hours premium for at least 1 day per week upon which spread of hours premium was due.




                                            12
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 13 of 25



       38. Plaintiff GARCIA was never provided proper wage and hour notices during

his period of employment. The wage and hour notices provided were not compliant with

the New York Labor Law, as they incorrectly stated the regular and overtime rates of pay

that Plaintiff GARCIA earned. The rates included on the wage and hour notices were

higher than the actual hourly rates earned due to Defendants’ failure to pay Plaintiff

GARCIA for all regular and overtime working hours. Likewise, the wage and hour

notices given to Class Members did not comply with the New York Labor Law as they

incorrectly stated the regular and overtime rates of pay earned by Class Members.

     39. Plaintiff GARCIA was never provided proper wage statements during his period

of employment. To the extent that wage statements were provided, they were not

compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff GARCIA earned and the hours that Plaintiff GARCIA

worked. The rates specified on the wage statements were higher than the actual hourly

rates earned, and the hours worked lower than the hours actually worked, due to

Defendants’ failure to pay Plaintiff GARCIA for all regular and overtime working hours.

Likewise, the wage statements given to Class Members did not comply with the New

York Labor Law as they incorrectly stated the regular and overtime rates of pay earned

and hours worked by Class Members.

     40. Plaintiff GARCIA was fired by Defendants on or about June 9, 2018, after he

complained to Defendants about their requirement that, as a condition of continued

employment, he sign an arbitration agreement, under which he would be required to

forego his rights pursuant to the FLSA and NYLL (including his right to bring suit




                                           13
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 14 of 25



against Defendants in court and his right to represent a collective and/or class action of

similarly situated employees).

     41. Plaintiff GARCIA’s termination constituted unlawful retaliation under the

FLSA and NYLL. It resulted directly from his refusal to give up his rights under the

FLSA and NYLL, and occurred after he complained to Defendants regarding their policy

of requiring him to give up such right.

Plaintiff LUCERO AYALA VILLAR

     42. From in or about June 2014 until in or about April 2015, Plaintiff AYALA

VILLAR was employed by Defendants as a cashier at Defendants’ "Foodtown"

supermarket located at 31 E Prospect Avenue, Mt. Vernon, NY 10550. Then from in or

about July 2015, until in or about March 2018, Plaintiff AYALA VILLAR was employed

by Defendants as a cashier at the same "Foodtown" location.

     43. Throughout Plaintiff AYALA VILLAR’s employment with Defendants, she

regularly worked over 40 hours per week. Specifically, Plaintiff AYALA VILLAR

regularly worked for 11 hours a day, 5 days per week, for a total of approximately 55

hours per workweek.

     44. At all relevant times between June 2014 and March 2018, Plaintiff AYALA

VILLAR’s regular rate of pay was the prevailing New York State minimum wage. At all

relevant times, Plaintiff AYALA VILLAR’s overtime rate of pay was 1.5 times his

regular rate of pay.

     45. Throughout Plaintiff AYALA VILLAR’s employment period, approximately

once per week Defendants required her to work for approximately 1-2 hours before

clocking in. Approximately twice per week Defendants also required Plaintiff AYALA




                                           14
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 15 of 25



VILLAR to continue working for approximately 1-2 hours after she was made to clock

out. Plaintiff AYALA VILLAR was required to clock out for a 30 minute lunch break,

but was not provided a free and clear lunch break as she was required to work through it.

Defendants refused to compensate Plaintiff AYALA VILLAR for this daily mandatory

off the clock working time, resulting in approximately 5.5-8.5 unpaid regular and

overtime hours per week. Likewise, FLSA Collective Plaintiffs and Class Members were

frequently required to work without compensation before clocking in and after clocking

out, and during mandatory off-the-clock break periods, resulting in unpaid regular and

overtime compensation.

     46. Throughout Plaintiff AYALA VILLAR’s employment, she was frequently

required to work shifts exceeding 10 hours in duration. However, Defendants failed to

pay her spread-of-hours premium for all days on which his shift exceeded 10 hours in

duration, in violation of the NYLL. Likewise, Defendants failed to pay Class Members

spread of hours premium for at least 1 day per week upon which spread of hours

premium was due.

     47. Plaintiff AYALA VILLAR was never provided proper wage and hour notices

during her period of employment. The wage and hour notices provided were not

compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff AYALA VILLAR earned. The rates included on the

wage and hour notices were higher than the actual hourly rates earned due to Defendants’

failure to pay Plaintiff AYALA VILLAR for all regular and overtime working hours.

Likewise, the wage and hour notices given to Class Members did not comply with the




                                           15
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 16 of 25



New York Labor Law as they incorrectly stated the regular and overtime rates of pay

earned by Class Members.

     48. Plaintiff AYALA VILLAR was never provided proper wage statements during

her period of employment. To the extent that wage statements were provided, they were

not compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff AYALA VILLAR earned and the hours that Plaintiff

AYALA VILLAR worked. The rates specified on the wage statements were higher than

the actual hourly rates earned, and the hours worked lower than the hours actually

worked, due to Defendants’ failure to pay Plaintiff AYALA VILLAR for all regular and

overtime working hours. Likewise, the wage statements given to Class Members did not

comply with the New York Labor Law as they incorrectly stated the regular and overtime

rates of pay earned and hours worked by Class Members.

Plaintiff LUISANGELA DUARTE

     49. From in or about April 2012 until in or about November 2012, Plaintiff

DUARTE was employed as a cashier at Defendants’ “Foodtown” supermarket located at

5555 Broadway, Bronx, NY 10463. From in or about November 2012 until November

2016 Plaintiff DUARTE was employed at the same “Foodtown” location as a scanning

coordinator. From in or about November 2016 until in or about March 2017, Plaintiff

DUARTE was employed at the same “Foodtown” location as a receiving coordinator.

From in or about March 2017 until termination in or about November 2017 Plaintiff

DUARTE was employed at the same “Foodtown” location as a cashier.




                                         16
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 17 of 25



     50. Throughout Plaintiff DUARTE’s employment with Defendants, she regularly

worked over 40 hours per week. Specifically, Plaintiff DUARTE regularly worked for 11

hours a day, 5 days per week, for a total of approximately 55 hours per workweek.

     51. Plaintiff DUARTE’s regular rate of pay when starting was $7.25 per hour.

Between April 2012 and until November 2016, Plaintiff DUARTE’s regular rate of pay

was increased by approximately 50 cents per hour on an annual basis. In November 2016,

when Plaintiff DUARTE’s position changed to receiving coordinator, she was paid at a

regular rate of $12.50 per hour. Plaintiffs final rate of compensation, assigned in or about

January 2017, was $13.00 per hour. At all relevant times, Plaintiff DUARTE’s overtime

rate of pay was 1.5 times his regular rate of pay.

     52. Throughout Plaintiff DUARTE’s employment period, approximately once per

week Defendants required her to work for approximately 1-2 hours before clocking in.

Approximately twice per week Defendants also required Plaintiff DUARTE to continue

working for approximately 1-2 hours after she was made to clock out. Plaintiff DUARTE

was required to clock out for a 30 minute lunch break, but was not provided a free and

clear lunch break as she was required to work through it. Defendants refused to

compensate Plaintiff DUARTE for this daily mandatory off the clock working time,

resulting in approximately 5.5-8.5 unpaid regular and overtime hours per week. Likewise,

FLSA Collective Plaintiffs and Class Members were frequently required to work without

compensation before clocking in and after clocking out, and during mandatory off-the-

clock break periods, resulting in unpaid regular and overtime compensation.

     53. Throughout Plaintiff DUARTE’s employment, she was frequently required to

work shifts exceeding 10 hours in duration. However, Defendants failed to pay her




                                             17
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 18 of 25



spread-of-hours premium for all days on which her shift exceeded 10 hours in duration,

in violation of the NYLL. Likewise, Defendants failed to pay Class Members spread of

hours premium for at least 1 day per week upon which spread of hours premium was due.

     54. Plaintiff DUARTE was never provided proper wage and hour notices during her

period of employment. The wage and hour notices provided were not compliant with the

New York Labor Law, as they incorrectly stated the regular and overtime rates of pay

that Plaintiff DUARTE earned. The rates included on the wage and hour notices were

higher than the actual hourly rates earned due to Defendants’ failure to pay Plaintiff

DUARTE for all regular and overtime working hours. Likewise, the wage and hour

notices given to Class Members did not comply with the New York Labor Law as they

incorrectly stated the regular and overtime rates of pay earned by Class Members.

     55. Plaintiff DUARTE was never provided proper wage statements during her

period of employment. To the extent that wage statements were provided, they were not

compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff DUARTE earned and the hours that Plaintiff

DUARTE worked. The rates specified on the wage statements were higher than the actual

hourly rates earned, and the hours worked lower than the hours actually worked, due to

Defendants’ failure to pay Plaintiff DUARTE for all regular and overtime working hours.

Likewise, the wage statements given to Class Members did not comply with the New

York Labor Law as they incorrectly stated the regular and overtime rates of pay earned

and hours worked by Class Members.




                                           18
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 19 of 25



Plaintiff ULICES FAUSTO RAMALES

     56. From approximately 2005 until in or about November 2016, Plaintiff

RAMALES was employed as a deli employee at Defendants’ “Foodtown” supermarket

located at 5555 Broadway, Bronx, NY 10463.

     57. Throughout Plaintiff RAMALES’ employment with Defendants, he regularly

worked over 40 hours per week. Specifically, Plaintiff RAMALES regularly worked for

11 hours a day, 5 days per week, for a total of approximately 55 hours per workweek.

     58. Plaintiff RAMALES’ regular rate of pay in 2011 was $7.25 per hour. Between

2011 and until November 2016, Plaintiff RAMALES’ regular rate of pay was increased

by approximately 50 cents per hour on an annual basis. Pursuant to these increases,

Plaintiff RAMALES’ final rate of compensation (from January 2016 until his termination

in November 2016) was $9.75 per hour. At all relevant times, Plaintiff RAMALES’

overtime rate of pay was 1.5 times his regular rate of pay.

     59. Throughout Plaintiff RAMALES’ employment period, approximately once per

week, Defendants required him to work for approximately 1-2 hours before clocking in.

Approximately twice per week Defendants also required Plaintiff RAMALES’ to

continue working for approximately 1-2 hours after he was made to clock out. Plaintiff

RAMALES was required to clock out for a 30 minute lunch break, but was not provided

a free and clear lunch break as he was required to work through it. Defendants refused to

compensate Plaintiff RAMALES for this daily mandatory off the clock working time,

resulting in approximately 5.5-8.5 unpaid regular and overtime hours per week. Likewise,

FLSA Collective Plaintiffs and Class Members were frequently required to work without




                                            19
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 20 of 25



compensation before clocking in and after clocking out, resulting in unpaid regular and

overtime compensation.

     60. Throughout Plaintiff RAMALES’ employment, he was frequently required to

work shifts exceeding 10 hours in duration. However, Defendants failed to pay him

spread-of-hours premium for all days on which his shift exceeded 10 hours in duration, in

violation of the NYLL. Likewise, Defendants failed to pay Class Members spread of

hours premium for at least 1 day per week upon which spread of hours premium was due.

     61. Plaintiff RAMALES was never provided proper wage and hour notices during

his period of employment. The wage and hour notices provided were not compliant with

the New York Labor Law, as they incorrectly stated the regular and overtime rates of pay

that Plaintiff RAMALES earned. The rates included on the wage and hour notices were

higher than the actual hourly rates earned due to Defendants’ failure to pay Plaintiff

DUARTE for all regular and overtime working hours. Likewise, the wage and hour

notices given to Class Members did not comply with the New York Labor Law as they

incorrectly stated the regular and overtime rates of pay earned by Class Members.

     62. Plaintiff RAMALES was never provided proper wage statements during his

period of employment. To the extent that wage statements were provided, they were not

compliant with the New York Labor Law, as they incorrectly stated the regular and

overtime rates of pay that Plaintiff RAMALES earned and the hours that Plaintiff

RAMALES worked. The rates specified on the wage statements were higher than the

actual hourly rates earned, and the hours worked lower than the hours actually worked,

due to Defendants’ failure to pay Plaintiff RAMALES for all regular and overtime

working hours. Likewise, the wage statements given to Class Members did not comply




                                           20
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 21 of 25



with the New York Labor Law as they incorrectly stated the regular and overtime rates of

pay earned and hours worked by Class Members.

     63. Defendants knowingly and willfully operated their business with a policy of not

paying the New York State minimum wage and overtime premiums due to a policy of

“time shaving.” This included requiring off-the-clock work prior to and before each shift

and during mandated off-the-clock mid-shift breaks.

     64. Defendants knowingly and willfully operated their business with a policy of not

paying the New York State “spread of hours” premium to Plaintiffs and Class members.

      65. Defendants knowingly and willfully operated their business with a policy of

not providing proper wages statements to Plaintiffs and Class members as required under

the New York Labor Law.

       66. Defendants knowingly and willfully failed to provide proper wage and hours

notice at the times required under the NYLL to Plaintiffs and Class Members.

       67. Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiffs, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm

a reasonable fee for its services.

                                STATEMENT OF CLAIM

                                        COUNT I

              VIOLATION OF THE FAIR LABOR STANDARDS ACT

       68. Plaintiffs reallege and reaver Paragraphs 1 through 67 of this Second Amended

Class and Collective Action Complaint as if fully set forth herein.

       69. At all relevant times, Defendants were and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce within the meaning




                                            21
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 22 of 25



of the FLSA, 29 U.S.C. §§ 206(a) and 207 (a). Further, Plaintiffs and FLSA Collective

Plaintiffs are covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

and 207 (a).

       70. At all relevant times, Defendants employed Plaintiffs and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       71. Upon information and belief, at all relevant times, each of the Corporate

Defendants had gross annual revenues in excess of $500,000.

       72. At all relevant times, the Defendants had a policy and practice of refusing to

pay the proper wages to Plaintiffs and FLSA Collective Plaintiffs for their hours worked

due to Defendants' policy of time shaving.

       73. Defendants failed to pay Plaintiffs and FLSA Collective Plaintiffs their wages

in the lawful amount for their hours worked.

       75. Records, if any, concerning the number of hours worked by Plaintiffs and

FLSA Collective Plaintiffs and the actual compensation paid to Plaintiffs and FLSA

Collective Plaintiffs should be in the possession and custody of the Defendants. Plaintiffs

intend to obtain these records by appropriate discovery proceedings to be taken promptly

in this case and, if necessary, will then seek leave of Court to amend this Complaint to set

forth the precise amount due.

       75. Defendants failed to properly disclose or apprise Plaintiffs and FLSA

Collective Plaintiffs of their rights under the FLSA.

       76. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages

pursuant to the FLSA.




                                             22
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 23 of 25



       77. Due to the intentional, willful and unlawful acts of Defendants, Plaintiffs and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of

unpaid wages, plus an equal amount as liquidated damages.

       78. Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of his

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                       COUNT II

                 VIOLATION OF THE NEW YORK LABOR LAW

       79. Plaintiffs reallege and reaver Paragraphs 1 through 79 of this Second Amended

Class and Collective Action Complaint as if fully set forth herein.

       80. At all relevant times, Plaintiffs and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§2 and 651.

       81. Defendants willfully violated Plaintiffs and Class members’ rights by failing to

pay Plaintiff wages in the lawful amount for hours worked due to time shaving.

       82. Plaintiffs and Class members sometimes worked more than ten (10) hours in a

workday. Defendants willfully violated Plaintiffs and Class members’ rights by failing to

pay “spread of hours” premium to Plaintiffs and Class members.

       83. Defendants knowingly and willfully operated their business with a policy not

providing proper wage statements to Plaintiffs and Class members, in violation of the

New York Labor Law.

       84. Defendants willfully violated Plaintiffs and Class members’ rights by failing to

provide them proper wage notice, at the date of hiring and annually, in violation of the

New York Labor Law.

       85. Due to the Defendants’ New York Labor Law violations, Plaintiffs and Class




                                            23
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 24 of 25



members are entitled to recover from Defendants unpaid proper wages due to time

shaving, unpaid “spread of hours” premium, damages for unreasonably delayed

payments, reasonable attorneys’ fees, liquidated damages, statutory penalties and costs

and disbursements of the action, pursuant to New York Labor Law.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves, FLSA Collective Plaintiffs and

Class members, respectfully request that this Court grant the following relief:

       a.      A declaratory judgment that the practices complained of herein are

               unlawful under the FLSA and the New York Labor Law;

       b.      A declaratory judgment that Defendants engaged in unlawful employment

               practices under the FLSA and New York Labor Law.

       c.      An injunction against Defendants and their officers, agents, successors,

               employees, representatives and any and all persons acting in concert with

               them as provided by law, from engaging in each of the unlawful practices,

               policies and patterns set forth herein;

       d.     An award of unpaid wages due under the FLSA and the New York Labor

               Law due to Defendants' policy of time shaving;

       e.      An award of unpaid “spread of hours” premium due under the New York

               Labor Law;

       f.      An award of liquidated and/or punitive damages as a result of Defendants’

               willful failure to pay proper wage and “spread of hours” premium

               pursuant to the New York Labor Law;

       g.     An award of punitive damages;




                                             24
Case 7:17-cv-09890-NSR-LMS Document 107 Filed 05/06/19 Page 25 of 25



        h.     An award of prejudgment and post-judgment interest, costs and expenses of

                this action together with reasonable attorneys’ and expert fees and

                statutory penalties;

        i.    Designation of Plaintiffs as the Representatives of the FLSA Collective

                Plaintiffs;

        j.    Designation of this action as a class action pursuant to F.R.C.P. 23;

        k.    Designation of Plaintiffs as Representatives of Class; and

        l.   Such other and further relief as this Court deems just and proper.

                                       JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand

trial by jury on all issues so triable as of right by jury.

Dated: May 6, 2019


                                                 Respectfully submitted,

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 Taimur Alamgir (TA 9007)
                                                 30 East 39th Street, Second Floor
                                                 New York, NY 10016
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff, FLSA Collective
                                                 Plaintiffs and the Class


                                         By:     /s/ C.K. Lee
                                                 C.K. Lee (CL 4086)




                                                25
